Citation Nr: 1040548	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for vasovagal 
syncope, claimed as black out spells.

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sciatica, 
claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  Rating decisions dated in July 2008 and 
November 2008 both denied the Veteran's claims of entitlement to 
service connection for black out spells and a low back condition 
on the basis that new and material evidence sufficient to reopen 
the previously denied claims had not been received.

The issues of entitlement to service connection for vasovagal 
syncope, claimed as black out spells, and sciatica, claimed as a 
low back condition, addressed in the REMAND portion of the 
decision below, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
black outs was previously denied in a June 2004 rating decision.  
The Veteran was notified of that decision but failed to perfect a 
timely appeal.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for vasovagal syncope, claimed as black out 
spells, received since the last final denial in June 2004 is new, 
in that it is not cumulative and was not previously considered by 
decision makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.
3.  The Veteran's claim of entitlement to service connection for 
a low back condition was previously denied in a June 2004 rating 
decision.  The Veteran was notified of that decision but failed 
to perfect a timely appeal.  The decision became final.

4.  The evidence as to the Veteran's claim of entitlement to 
service connection for sciatica, claimed as a low back condition, 
received since the last final denial in June 2004 is new, in that 
it is not cumulative and was not previously considered by 
decision makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied service connection 
for black out spells is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for vasovagal syncope, 
claimed as black out spells.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The June 2004 rating decision that denied service connection 
for a low back condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for sciatica, claimed 
as a low back condition.  38 U.S.C.A.      §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited only to whether 
new and material evidence has been received to reopen the 
previously denied claims, the Board finds that a discussion as to 
whether VA's duties to notify and assist the Veteran have been 
satisfied is not required at this time.  As will be discussed 
below, further development of the claims is required prior to 
adjudication.

New and Material Evidence

Service connection for black out spells and a low back condition 
was previously denied in a June 2004 rating decision.  Although 
the RO has determined that new and material evidence sufficient 
to reopen the previously denied claims had not been received, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate the 
claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran filed this application to reopen his claims in March 
2008.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

The claims of entitlement to service connection for vasovagal 
syncope, claimed as black out spells, and sciatica, claimed as a 
low back condition, may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Further, new evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's disability, 
even where it may not convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As to the Veteran's claim of entitlement to service connection 
for vasovagal syncope, claimed as black out spells, it appears 
that the evidence before VA at the time of the last final 
decision in June 2004 included his service treatment records, his 
VA and private treatment records, and his own statements.  The RO 
found that the Veteran's black out spells existed prior to 
service and that while he incurred black out spells during 
service, there was no evidence of current black out spells that 
had permanently worsened as a result of service.  The Veteran's 
claim of entitlement to service connection for black out spells 
was denied.  The June 2004 rating decision was not appealed and 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Newly received evidence as to the Veteran's claim of entitlement 
to service connection for vasovagal syncope, claimed as black out 
spells, received since June 2004 includes VA and private 
treatment records and the Veteran's own statements, including his 
testimony before the Board in August 2010.

The Board finds that the evidence as to the Veteran's claim of 
entitlement to service connection for vasovagal syncope, claimed 
as black out spells, received since the last final decision in 
June 2004 is new in that it was not previously considered by 
agency decision makers, or cumulative or redundant of other 
evidence of record. The evidence is also material in that it 
relates to an unestablished fact, specifically, medical evidence 
of current vasovagal syncope.  Specifically, VA treatment records 
dated in October 2007 indicate that the Veteran presented status-
post private emergency room visit due to passing out.  At that 
time, the Veteran reported that the private physician opined that 
such was a vasovagal reaction.

As to the Veteran's claim of entitlement to service connection 
for sciatica, claimed as a low back condition, it appears that 
the evidence before VA at the time of the last final decision in 
June 2004 included his service treatment records, his VA and 
private treatment records, and his own statements.  The RO found 
that while the Veteran's service treatment records indicated that 
he sought treatment for back pain, he did not demonstrate a 
current back condition.  The Veteran's claim of entitlement to 
service connection for a low back condition was denied.  The June 
2004 rating decision was not appealed and became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Newly received evidence as to the Veteran's claim of entitlement 
to service connection for sciatica, claimed as a low back 
condition, received since June 2004 includes VA and private 
treatment records and the Veteran's own statements, including his 
testimony before the Board in August 2010. 

The Board finds that the evidence as to the Veteran's claim of 
entitlement to service connection for sciatica, claimed as a low 
back condition, received since the last final decision in June 
2004 is new in that it was not previously considered by agency 
decision makers, or cumulative or redundant of other evidence of 
record. The evidence is also material in that it relates to an 
unestablished fact, specifically, current evidence of a back 
condition.  Specifically, a September 2008 letter from a private 
chiropractor indicated that the Veteran had been treated since as 
early as 2000 for sciatica.  










(CONTINUED ON THE NEXT PAGE)
Accordingly, new and material evidence as to the Veteran's claims 
of entitlement to service connection for vasovagal syncope, 
claimed as black out spells, and sciatica, claimed as a low back 
condition, has been received, and such claims are reopened.


ORDER

The claim of entitlement to service connection for vasovagal 
syncope, claimed as black out spells, is reopened.  To that 
extent only, the appeal is allowed.

The claim of entitlement to service connection for sciatica, 
claimed as a low back condition is reopened.  To that extent 
only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The Veteran filed a VA Form 21-4141, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
June 2008, prior to the July 2008 rating decision that denied his 
claims.  At that time he identified Walthall General Hospital as 
a source of treatment records relating to his October 2007 
emergency room treatment for a black out.  The RO sent the 
Veteran a letter in November 2008 advising his that they had 
received the authorization form but were not clear as to which 
disability for which the Veteran intended to file a claim of 
entitlement to service connection.  In any event, there is no 
evidence that the RO obtained and associated with the claims file 
the identified private treatment records. 

Also, at the time of the Veteran's August 2010 Board hearing he 
identified a number of private providers from whom he sought 
treatment for his back condition.  Specifically, he identified 
Dr. B. in Brookhaven, Mississippi, Drs. A. and L. in Baker, 
Louisiana, and Drs. M., M., and H., in McComb, Mississippi.  
Currently associated with the claims file is a letter and record 
of only one instance of treatment from Dr. H., in McComb, 
Mississippi. 
Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Further, VA examinations are warranted in this case.  As to the 
Veteran's claim of entitlement to service connection for 
vasovagal syncope, claimed as black out spells, as discussed 
above, such existed prior to his entry into service.  He 
experienced black outs during service.  He experienced at least 
one black out subsequent to service.  Thus, the medical inquiry 
related to this issue is first, whether the Veteran's vasovagal 
syncope, or black out spells, indeed represents a disability for 
which service connection may be granted, and second, if any such 
pre-existing disability was aggravated by the Veteran's period of 
service.  

As to the Veteran's claim of entitlement to service connection 
for sciatica, claimed as a low back condition, the Board notes 
that he was treated during service for back pain and has been 
diagnosed with sciatica subsequent to service.  Thus, the medical 
inquiry related to this issue is whether the Veteran's current 
sciatica, or any other idenitifed back disability, is related to 
his period of service, specifically to include his in-service 
treatment for back pain.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran multiple VA Forms 21- 
4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, and request that he complete such 
in order to obtain his private treatment 
records from, including, but not limited 
to the providers he identified at the time 
of his August 2010 Board hearing, Dr. B. 
in Brookhaven, Mississippi, Drs. A. and L. 
in Baker, Louisiana, and Drs. M. and M. in 
McComb, Mississippi.  Request that the 
Veteran complete a VA Form 21-4142 in 
order to obtain his complete private 
treatment records from Dr. H. in McComb, 
Mississippi.  Subsequent to the return of 
the VA Forms 21-4142 from the Veteran, 
obtain and associate with his claims file 
his private treatment records.  All 
communications with the Veteran and record 
of any attempt to obtain his private 
treatment records must be properly 
documented in the claims file.  If a 
negative response is received from the 
Veteran, or any treatment provider, the 
claims file must be properly documented in 
this regard.

2.  Subsequent to obtaining or attempting 
to obtain the above-described private 
treatment records, schedule the Veteran 
for a VA examination with an appropriate 
provider.  The examiner must provide the 
Board with a medical diagnosis regarding 
the Veteran's vasovagal syncope or black 
out spells.  If such does not represent a 
disability, the examiner must clearly 
state the same.  If the Veteran's 
vasovagal syncope or black out spells 
represent a disability, the examiner must 
respond to the following:  

(a)  Did the Veteran's pre-existing 
disability, characterized by vasovagal 
syncope or black out spells, undergo an 
increase in the underlying pathology 
beyond that of the natural progression of 
the disease during his active duty, i.e., 
was aggravated during service?

(b) If the Veteran's pre-existing 
disability, characterized by vasovagal 
syncope or black out spells was not 
aggravated during service, is the medical 
evidence supporting such conclusion clear 
and unmistakable? 

(c) Is the Veteran's Ocotber 2007 
vasovagal syncope, or black out spell, 
otherwise related to service?

3.  Subsequent to obtaining or attempting 
to obtain the above-described private 
treatment records, schedule the Veteran 
for a VA examination.  The examiner most 
diagnose all pathology related to the 
Veteran's back, including sciatica, if 
appropriate.  The examiner must opine as 
to the etiology of the Veteran's sciatica, 
or any other identified back condition.  
The examiner must opine as to whether it 
is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran's sciatica, or any other 
identified back condition, was incurred in 
service, or is otherwise related to 
service, specifically to include his in-
service treatment for back pain.

In this regard, the examiner should 
consider the Veteran's statements 
regarding his claimed in-service injury in 
which he fell while pulling heavy 
batteries out of a truck; his statements 
of symptoms in service; and his statements 
of continuous symptoms after service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).
The claims file should be made available 
to the examiners for review in conjunction 
with the opinions and examinations, and 
the examiners should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiners should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

4.  Subsequent to the VA examinations, 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this remand.  If they 
are deficient in any manner, corrective 
procedures must be implemented. 

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection 
vasovagal syncope, claimed as black out 
spells, and sciatica, claimed as a low 
back condition, considering any additional 
evidence added to the record.  If any 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.
The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending any requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


